DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group-II (claims 15-20) in the reply filed on 6/17/2021 is acknowledged.  The traversal is on the ground(s) that “Applicants respectfully traverse the restriction requirement insofar as a search for publications relating to one of the groups of claims would reveal publications relating to the other group and, thus, would not impose a serious burden on the Examiner.”.  This is not found persuasive because:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of two low-doped regions; and in the thickness of an edge of a channel region and the thickness of the low-doped regions being less than the thickness at other positions of a polycrystalline silicon layer. Firstly forming the doped regions, and then etching the polycrystalline silicon layer., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of LI ANSHI (CN105047567A) in view of WANG; Tao (CN 107046003 A) (description of CN 107046003 A, 
In the thickness of an edge of a channel region and the thickness of the low-doped regions being less than the thickness at other positions of a polycrystalline silicon layer. Firstly forming the doped regions, and then etching the polycrystalline silicon layer.
Etching, stripping these are special way of removing a layer or forming a layer. Pre-forming layer or device without these steps are search burden and might completely form a different device.
Moreover, by doing extra steps in the method for forming the device, a new device will form which are not a part of device limitation.
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected with traverse in the reply filed on 6/17/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted 
The prosecution of this case is closed except for consideration of the above matter.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 15-20 has been cancelled
Status of Claims
This office action considers claims 1-14 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
etching the edge of the channel region and at least one portion of the low doped regions such that thicknesses of the edge of the channel region and the at least one portion of the low doped regions are less than a thickness of another position of the polysilicon layer to form an island-shaped polysilicon layer;



the halftone mask has an opaque region and a light transmissive region, the light transmissive region of the halftone mask corresponds to the edge of the channel region and the low doped regions, and the opaque region of the halftone mask corresponds to the another position of the polysilicon layer.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for manufacturing a low temperature polysilicon layer in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the halftone mask has an opaque region and a light transmissive region, the light transmissive region of the halftone mask corresponds to the edge of the channel region and the low doped regions, and the opaque region of the halftone mask corresponds to the another position of the polysilicon layer.

The following is a statement of reasons for allowance for claim 4. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
two low-doped regions; and in the thickness of an edge of a channel region and the thickness of the low-doped regions being less than the thickness at other positions of a polycrystalline silicon layer and also firstly forming the doped regions, and then etching the polycrystalline silicon layer” as recited in 

The following is a statement of reasons for allowance for claim 12. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
two low doped regions symmetrically disposed, and an outer side of the low doped regions comprise two high doped regions symmetrically disposed; depositing an island-shaped photoresist layer on the channel region, the low doped regions, and the high doped regions of the polysilicon layer;

etching the edge of the channel region and at least one portion of the low doped regions such that thicknesses of the edge of the channel region and the at least one portion of the low doped regions are less than a thickness of another position of the polysilicon layer to form an island-shaped polysilicon layer; and 

The most relevant prior art of references LI ANSHI (FP: CN105047567A), in Paragraphs [0004] - [0119], and FIG. 1-14, in view of in view of WANG; Tao (US PGpub No: 2018/0351000 A1), in FIG. 1-5 and Paragraph [0004], substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 4 and 12 (the individual limitations may be found just not in combination). Because no 
Claims 2-3, 5-11 and 13-14 are allowed as those inherit the allowable subject matter from claim 1, 4 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHEIKH MARUF/Primary Examiner, Art Unit 2828